Citation Nr: 1112121	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-05 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a claimed deviated septum.

4.  Entitlement to service connection for chronic nose bleeds.

5.  Entitlement to service connection for infertility.

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

7.  Entitlement to an initial evaluation in excess of 60 percent for lumbar spondylosis with degenerative disc disease.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1983.

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2001, July 2003 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, and Los Angeles, California.  

The Veteran testified before a Decision Review Officer (DRO) during an informal conference held at the RO in April 2005.  According to a DRO Conference Report, the Veteran agreed to this informal conference in lieu of a formal hearing before the DRO, which he had initially requested.  

During the course of this appeal, the Veteran requested, but then withdrew his request for a Board hearing.  Therefore, his request for a Board hearing has been withdrawn pursuant to 38 C.F.R. § 20.702(e) (2010).  

The issue of service connection for traumatic brain injury was previously referred to the RO.  To date, the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The issues of to service connection for GERD, deviated septum, nosebleeds, migraine headaches, and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained an electric shock during service, but the weight of the competent and credible evidence demonstrates that he does not have disabilities manifested by either tinnitus or infertility related to his service, to include the electric shock and non-ionizing radiation exposure.  

2.  Prior to September 23, 2002, the Veteran's low back disability was manifest by pronounced intervertebral disc syndrome involving complaints of pain and persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief; for the period beginning September 23, 2002, the disability picture is productive of no more than incapacitating episodes having a total duration of at least six weeks during the past twelve months; the evidence does not show ankylosis of the spine.  

3.  The service-connected low back disability is not shown to be manifested by objective neurological abnormalities in each lower extremity, which symptoms more nearly approximate a disability picture of mild incomplete paralysis of the affected nerve prior to August 4, 2001.  

4.  The service-connected low back is not shown to be manifested by objective neurological abnormalities prior to May 19, 2004, or more than mild incomplete paralysis of the affected nerve since May 19, 2004.




CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran does not have a current disorder manifested by infertility due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).

3.  The criteria for entitlement to an initial evaluation in excess of 60 percent for lumbar spondylosis with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a) 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, DC 5242, 5243, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection for lumbar spondylosis with degenerative disc disease.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim in this appeal under VCAA.

With regard to the claims of service connection, the Veteran was sent letters in September 2001 (concerning tinnitus) and April 2002 (concerning infertility) that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the rating decisions on appeal, the claims were fully developed and then readjudicated most recently in an August 2010 Supplemental Statement of the Case (SSOC), which was issued after all required notice was provided.  Accordingly, the timing defect was appropriately cured and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Also, the Veteran was afforded numerous VA examinations, including to evaluate the severity of his low back disability, and to determine whether his claimed tinnitus and infertility are due to active service.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the low back disability and claimed tinnitus and infertility in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   With regard to the low back disability, the Veteran has not indicated that his symptoms have materially worsened since the most recent examination in December 2009.  The Board accordingly finds no reason to remand for further examination.    See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the June 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to request, obtain and associate with the claims file records of the Veteran's recent (since 2005) VA treatment from the VA Loma Linda facility.  Upon remand, this was accomplished, and the VA treatment records are currently associated with the claims file.  The Board's remand also instructed the AMC/RO to schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed tinnitus and infertility/sterility.  The RO also instructed the AMC/RO to arrange for the Veteran to undergo a VA examination in support of his claim for a higher initial evaluation for a low back disability  As indicated, the Veteran was afforded VA examinations, which were adequate (as discussed above), and the VA examination reports are currently associated with the claims file.  Finally, the Veteran was provided a supplemental statement of the case in August 2010, consistent with the Board's remand directives.  

For these reasons, the Board finds that the June 2009 remand directives have been substantially complied with as to the issues disposed of in this decision.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 



II.  Analysis

A.  Service Connection

The Veteran contends that service connection is warranted for tinnitus and infertility.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

1.  Tinnitus

The Veteran wrote in an October 2000 statement that he has had ringing in his ears since service, particularly since being electrocuted.  The Board finds that the weight of the most probative evidence is against the claim.  

The service treatment records (STRs) include a June 1981 record confirming that the Veteran suffered an electric shock while in a flight deck hummer hole.  This treatment record also shows service on a flight deck, which indicates that he as likely as not was exposed to noise during service.  Consistent with this conclusion, the Veteran underwent an audiological evaluation during service in June 1982.  It was noted that he had initial duty in a hazardous noise area.  The examining audiologist further noted that the Veteran did not have an ear, nose, and throat (ENT) problem at the time of the evaluation.  His STRs otherwise show no complaints or treatment for tinnitus, including at the time of his May 1983 service separation examination.  

The pertinent post-service evidence first consists of a VA audiological evaluation in January 2001.  At that time, the Veteran described exposure to high pitch noises causing ear pain during service, but he also had post-service noise exposure working in a machine shop.  His current complaints included tinnitus, intermittent, present daily.  (The VA audiologist did not provide an opinion as to whether the Veteran's current tinnitus may be related to his noise exposure during service.)  

Also pertinent, the Veteran reported during an October 2003 VA Vocational Rehabilitation assessment that he had worked after service in positions involving the operation of a tractor, as a landscaper, and as a fiber glass fabricator.

(The Veteran underwent another VA audiological examination in October 2005, but the VA examiner did not offer opinion regarding the Veteran's tinnitus.  Therefore, the VA examination is not pertinent on this issue.)  

In November 2009, the Veteran underwent a VA examination to directly address the present issue on appeal.  The VA examiner then opined that it was not as least as likely as not that the Veteran's complaints of tinnitus are related to his history of military noise exposure.  Furthermore, the VA examiner explained that the issue of whether the Veteran's tinnitus may be related to his electrical shock could not be determined without resort to mere speculation because there was no report of tinnitus after the electrical shock injury.  In making this determination, the VA examiner took into account the Veteran's report of tinnitus beginning during service, shortly after his electrical shock injury.  The VA examiner found it important that the record otherwise contained no evidence supporting the Veteran's claim.  The VA examiner explained that the Veteran's hearing was within normal limits at his service separation, with no evidence of a significant threshold shift.  (Additionally, the VA examiner concluded that although the Veteran associated his tinnitus as secondary to migraines, this issue was outside the scope of the VA examiner's practice.)  

The Board finds that the November 2009 VA examiner's opinion is highly probative.  First, the VA examiner accurately reviewed the Veteran's history of noise exposure and electrical shock.  The VA examiner also clearly stated her conclusions, and she explained the bases for those conclusions.  The Board recognizes the VA examiner's determination that she could not related to his electrical shock to his tinnitus without resort to mere speculation.  The VA examiner, however, supported this conclusion by explaining that there was inadequate factual information upon which to base an opinion, which is a sufficient rationale and supporting explanation for such a determination.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Also important, the VA examiner's opinion is uncontradicted by any other evidence of record except for the Veteran's own account of having tinnitus since service.  The Board finds that the Veteran's assertions are not probative evidence weighing against the VA examiner's conclusions.  

Generally, a layperson such as the Veteran is competent to identify in-service and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).  The weight of the evidence, however, preponderates against the present Veteran's credibility.  See Dalton, 21 Vet. App. at 36.  In fact, the overwhelming evidence demonstrates that the Veteran is not an accurate historian and has displayed behavior consistent with exaggeration and malingering.  

For instance, during physical therapy at VA in November 2008, the Veteran reported a history of multiple fractures during service.  The VA physical therapist commented that in contrast to the Veteran's assertions, X-rays and MRI reports from 2004 to 2005 showed no report of old fractures.  Similar to this physical therapy record, the claims file contains numerous other VA treatment records, for instance in July 2002, showing the Veteran's complaints of pain and other symptoms that were found not to correlate with objective medical findings.   Similarly, he underwent a VA psychiatry examination in October 2005, where his test responses were noteworthy for potential malingering.  More plainly, the Veteran presented to a VA emergency room in November 2003.  Upon examination, he was unresponsive; his right arm fell somewhat controlled when tested; and he had resistance when the physician tried to open his eyes.  The ER physician directly "confronted [the Veteran] with faking."  

The evidence as described above establishes that the Veteran's statements are unreliable and are, as such, found to be not credible.  Accordingly, his statements are afforded no probative weight supporting his appeal.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.

The Veteran has also related his tinnitus to his migraine headaches.  His statements on this issue, however, have been inconsistent.  For instance, a December 2003 VA treatment note shows complaints of intermittent right ear ringing, which brought on a headache at times.  By comparison, the Veteran complained during two November 2009 VA examinations that his tinnitus symptoms occurred during migraines.  In other words, he has variously claimed that his tinnitus causes migraines or that his migraines are accompanied by tinnitus symptoms.  

The November 2009 VA audiological examiner noted this issue, but explained that she could not address whether the Veteran's tinnitus is secondary to migraines because this question was outside the scope of her practice.  The record otherwise contains no credible or competent evidence supporting this contention.  The Board finds that the Veteran's own conclusory and inconsistent statements on this matter are not probative due to a lack of credibility and competency.  Most importantly, his statements have been made during the course of his appeal and in the context of his claim, and are more consistent with motivation for financial gain.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

Accordingly, although the Board is remanding the claim of service connection for headaches, the claim of service connection for tinnitus secondary to migraines lacks merit and warrants no further evidentiary development.  See, e.g., Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a veteran claimed that he had hypertension, depression, and diabetes mellitus caused by medication for schizophrenia received during service, but his own conclusory statements were not sufficient to warrant a VA examination without a factual basis in the record).  

In conclusion, the Board finds after careful review of the entire record that the preponderance of the probative evidence is against the claim of service connection for tinnitus.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Infertility

The Veteran also contends that service connection is warranted for infertility, to include as a consequence of in-service radiation exposure and electrical shock.  The Board finds that the weight of the evidence is against the claim.  

First, although the STRs document an electrical shock, they contain no indication of infertility.  Likewise, the STRs do not show exposure to ionizing radiation.  

In a November 2001 statement, the Veteran indicated that he worked around aircraft equipped with multiple radar systems, "any of which when inadvertently turned on while in front of the antena [sic] could expose you to massive doses of radiation.  I believe this happened to me and that is why I am sterile." He further wrote that several doctors had told him that this was most likely the reason for his infertility.  Similarly, in two June 2002 statements, the Veteran wrote that he was exposed to radar radiation and microwave exposure during service.  

The CAVC has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67 (1997), citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  

Thus, service connection is not warranted in this case on the basis of exposure to ionizing radiation.  Moreover, the weight of the most probative post-service evidence establishes that the Veteran's infertility is less likely than not related to any circumstance of his service, to include the documented electrical shock.  
In this regard, the pertinent post-service evidence first includes a December 2000 VA treatment record showing complaints of infertility.  The Veteran also reported missing his 3 children from a prior marriage.  (In a March 2009 VA Form 9, the Veteran clarified that these were stepchildren, and court documents, which relate to his prior divorces in July 1986 and July 1993, confirm that no children were born of his prior marriages.)  He underwent further testing at VA and was clinically diagnosed with primary infertility in April 2002.  

In connection with the present appeal, the Veteran underwent a VA examination in November 2009.  The VA examiner diagnosed male infertility and opined that it was not likely that the disorder is related to the Veteran's active service, including electrical shock.  The VA examiner explained that nineteen years had elapsed between the Veteran's service separation and his diagnosis in 2002.  Furthermore, according to the VA examiner, a review of the medical literature did not reveal a relationship between infertility and electrical shock. 

The Board finds that the November 2009 VA examination is highly probative evidence.  First, it is uncontroverted by any other credible and competent evidence of record.  Second, the VA examiner fully considered the Veteran's history, including his claim of infertility related to the electrical shock during service.  The VA examiner then clearly and unequivocally stated his opinion, which he supported with a well-reasoned explanation. Accordingly, the November 2009 VA examination is afforded significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has offered his own opinion relating his infertility to the circumstances of his service.  His own assertions are consistent with the objective evidence of record in showing that he has no natural born children.  Therefore, his lay statements are credible and competent to this limited extent concerning a continuity of symptomatology.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

His assertions, by comparison, are not competent evidence to address whether his infertility is etiologically related to his service.  The central issue in this case concerns a medical question extending beyond an immediately observable cause-and-effect relationship.  In fact, the issue involves an internal physical process (the cause of infertility).  As such, the question of etiology in this case may not be competently addressed by lay evidence.  Therefore, even if assigned some limited probative value (concerning continuity of symptoms), the lay evidence is outweighed by the highly probative November 2009 VA examination, which establishes that the Veteran's infertility is not related to his active duty service, to include as due to electrical shock.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the most probative evidence of record weighs against the claim of service connection for fertility, to include on the basis of radiation exposure and electrical shock.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Increased Rating

The Veteran contends that an initial rating in excess of 60 percent is warranted for his service-connected low back disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for August 2001.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

The rating criteria for diseases and injuries of the spine have changed several times during the pendancy of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so. Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change. 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the provisions of 38 C.F.R. § 4.71a in effect prior to September 23, 2002, intervertebral disc syndrome (IVDS) was evaluated under Diagnostic Code 5293, which provided that a rating of 10 percent is assigned for mild IVDS.  A rating of 20 percent is assigned for moderate IVDS, with recurring attacks. A rating of 40 percent is assigned for severe IVDS, characterized by recurrent attacks with intermittent relief.  The highest rating, 60 percent, is assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Until September 26, 2003, disabilities of the lumbosacral spine could also be rated under the provisions of Diagnostic Code 5295 (lumbosacral strain) or, alternatively, under the provisions of Diagnostic Code 5292 (limitation of motion). 

The schedular criteria of Diagnostic Code 5292 provide a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion. The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under Diagnostic Code 5295, a 10 percent rating is assigned for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.

Other potentially applicable Diagnostic Code prior to September 26, 2003, consisted of 5285, concerning fracture; 5286, concerning ankylosis, complete; and 5289, concerning ankylosis.

As of September 23, 2002, the schedular criteria for intervertebral disc syndrome (IVDS) (Diagnostic Code 5293) were amended.  Under the amended criteria, IVDS is evaluated by one of two alternative methods, applying whichever method results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 (2002).  The schedular criteria for incapacitating episodes provide a 10 percent evaluation for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a (2002).

Alternatively, beginning September 23, 2002, IVDS could be rated by separately evaluating the chronic orthopedic manifestations under the most appropriate orthopedic diagnostic code (DCs 5292 or 5295) and the neurological manifestations under the most appropriate neurologic diagnostic code(s), and then combining the separate evaluations under 38 C.F.R. § 4.25. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. See 38 C.F.R. § 4.71a, DC 5293 (2002).

Effective on September 26, 2003, disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

The Board also notes that under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent disability rating is assigned for moderately severe incomplete paralysis; a 60 percent disability rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  

Here, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected low back disability does not warrant an evaluation in excess of the currently assigned 60 percent.  

August 2001 to September 2002

Historically, the Veteran's low back disability was initially rated pursuant to Diagnostic Code 5292, for limitation of motion.   A rating in excess of 60 percent, however, is not available under Diagnostic Code 5292 (or 5295) because that Diagnostic Code affords a maximum benefit of 40 percent rating.    

The provisions of Diagnostic Code 5285, for vertebral fracture, and Diagnostic Codes 5286 and 5289, for lumbar ankylosis, provide for ratings in excess of 60 percent. However, the evidence does not demonstrate vertebral fracture or ankylosis, or disability comparable therewith.  To the contrary, the Veteran underwent numerous X-rays and magnetic resonance imaging scans (MRIs) during this period, beginning with a November 2001 MRI.  They revealed no indication of fracture.  In fact, the Veteran underwent physical therapy at VA in November 2008.  The physical therapist commented that although the Veteran reported a history of multiple fractures during service, the X-rays and MRI reports from 2004 through 2005 showed only minimal degenerative joint disease (DJD) with no report of old fracture.  Moreover, the Veteran is shown to retain limited motion of the lumbar spine.  Accordingly, there is no indication of ankylosis.  See Lewis, 3 Vet. App. 259.  

In April 2005, the RO assigned an initial 60 percent rating under Diagnostic Code 5293.  Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 60 percent rating is the maximum assignable rating.  

For these reasons, there is no basis for an increased evaluation based on the rating schedule as in effect prior to September 23, 2002.

September 2002 to September 2003

The Board also finds that the Veteran's  lumbar spine disability picture does not meet the criteria for assignment of rating higher than 60 percent for the period beginning from September 23, 2002, through September 25, 2003.

First, under Diagnostic Code 5293, beginning September 23, 2002, a 60 percent rating is the maximum assignable rating.  Second, the criteria for a rating higher than 60 percent under the remaining applicable Diagnostic Codes have not been met.  

Under the revised version of DC 5293, as in effect from September 23, 2002, through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, results in a higher combined disability rating  when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities.

On this issue, the pertinent evidence includes results of a September 17, 2002, VA examination.  Although this VA examination was performed immediately prior to the change in the diagnostic criteria effective September 23, 2002, the Board finds that it is relevant in showing the Veteran's level of functional impairment during that period due to the close proximity in time.  In particular, he complained of occasional weakness and numbness in the bilateral lower extremities.  He used a TENS unit and heating pad for relief.  He complained of needing to use a wheelchair full-time and a bedside commode with handles.  Also, he wore a back brace and took morphine tablets and liquid. On physical examination, flexion was to 90 degrees; straight leg raise testing (SLR) was positive bilaterally, but no radiculopathy was elicited.  Neurological examination showed decreased sensation.   X-rays and MRI results were reviewed, and the VA examiner's assessment was degenerative disc disease (DDD) with herniated disc at L4-5 with radiculopathy.  

Also pertinent during this time, the Veteran was hospitalized from July through September 2002 with complaints of inability to walk.  He reported that his legs were numb.  Extensive testing and consultations established that his inability to walk was due to a conversion reaction related to somatization disorder.  

Shortly thereafter, during outpatient treatment at VA in October 2002, the Veteran complained of back pain.  He explained that his back pain would have been more severe after a one hour drive and mowing his lawn over the weekend, if he had not taken his medication.  

A December 2002 VA Vocational Rehabilitation evaluation shows that the Veteran often used a wheelchair and cane for mobility assistance.  By comparison, a January 2003 VA outpatient treatment note shows that the Veteran had neck complaints related to carrying a 50-100 pound bag of shingles up a ladder to the roof of his home.  He attempted to throw the shingles, which caused the injury.  The Veteran was informed that such activity was highly inappropriate given his back disability.  

In early March 2003 at VA, he reported that he had strained his back while overdoing it while working in his yard.  

He again presented at the VA ER in April 2003.  He complained that his back had locked up 18 hours earlier.  He denied bowel/bladder effect, and he had no numbness/neurological complaints. Physical examination showed sitting in wheelchair hunched over grasping cane.  The assessment was acute exacerbation of chronic low back pain.  The Veteran was advised to lose weight, get regular exercise, and adopt a healthy lifestyle. 

In May 2003, the Veteran underwent another VA examination.  He reported that he was disabled secondary to his back and chronic back and neck problems.  He had chronic back pain, which he rated as 6 to 7 out of 10 in severity.  He took a considerable amount of medication, and he explained that a neurosurgeon had recommended surgery, but he declined.  He had been in a wheelchair for six months.  He mother and wife helped him at home.  He could walk approximately 50 yards and stand 30 min.  He also complained of pain radiating down his legs, involving fatigability, weakness, and incoordination of lower extremities.  Physical examination showed severely limited range of motion.  Flexion was to 30 degrees, but he could not extend to neutral.  He stayed between 10 and 30 degrees flexed posture.  Babinski sign was negative and there was normal sensation in the  lower extremities.  There was no sign of lower extremity muscle atrophy.  

Also in May 2003, the Veteran underwent an examination in connection with an application for SSA disability benefits.  It was noted that he gave "two very contradictory statements."  On one hand, he reported using a wheelchair to get around, but, on the other hand, he gardened, mowed the lawn, and weeded.  Additionally, during the examination, he had "no problems getting on and off the examination table," and there was no neurological deficit.  He had decreased range of motion, but the examiner commented that "I think is partially due to poor effort," and "I do no[t] think [the Veteran] requires a wheelchair to get around."  

At VA the next month, in June 2003, the Veteran requested back surgery, so he was referred for a VA neurosurgery consultation.  On follow-up with the VA neurosurgery clinic, he was found to not be a candidate for surgery because his complaints of back pain were inconsistent with examination and MRI findings.

This evidence shows, in summary, exaggerated complaints of painful motion inconsistent with the objective findings.  Thus, the disability picture does not more nearly approximate severe lumbosacral strain or severe limitation of motion, which would warrant assignment of a 40 percent rating, either under Diagnostic Code 5292 or 5295.  

In any event, the evidence shows no objective neurological manifestations of the low back disability.  The Veteran had subjective complaints of neurological manifestations in his lower extremities.  Therefore, DCs 8522-8530 are potentially applicable.  Although a September 2002 VA examiner diagnosed radiculopathy, later evaluations showed that his complaints were inconsistent with objective testing.  His complaints were attributed to a somatization disorder.  Therefore, his neurological complaints are not attributable to the service-connected low back disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).

For these reasons, separate orthopedic and neurologic evaluations are not assignable and would not result in a combined rating higher than the presently-assigned 60 percent for the period from September 23, 2002, through September 25, 2003.

Since September 2003

The Board also finds that the Veteran's lumbar spine disability picture does not meet the criteria for assignment of rating higher than 60 percent for the period beginning September 26, 2003.

First, under Diagnostic Code 5243, regarding IVDS, the maximum available benefit based on incapacitating episodes is a 60 percent rating.  Thus, the Veteran, cannot obtain a rating higher than the already assigned a 60 percent rating.

Second, the evidence shows that the Veteran's disability picture is not manifested by unfavorable ankylosis of the entire spine since September 26, 2003, which would warrant the next higher, 100 percent rating, under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  He underwent a VA examination in August 2004, during which range of motion testing showed pain severely limiting motion, but flexion was to 90 degrees.  He underwent a second examination in December 2009, where range of motion testing showed flexion to 70 degrees.  The Veteran sought outpatient at VA throughout this time, but this evidence is consistent with the August 2004 and December 2009 VA examinations showing limited motion.  Thus, the evidence, even when considering functional limitation due to the DeLuca factors, does not show immobility and consolidation of the entire spine.  Therefore, the disability picture does not more nearly approximate the criteria for a 100 percent rating.  Id.  

With regard to objective neurological abnormalities, the RO, during the appeal period, assigned separate 10 percent ratings for left lower extremity and right lower extremity radiculopathy, effective May 19, 2004.  For the appeal period between September 26, 2003, and May 19, 2004, the record contains VA outpatient treatment records, such as in November 2003, showing complaints of lower extremity neurological symptoms.  An April 2003 VA neurosurgery consultation, as with the prior treatment records, however, shows that the Veteran's complaints were out of proportion to the examination and not consistent with any dermatome/nerve distribution or anatomical function, with sensation grossly normal bilaterally.  

Without evidence of objective neurological abnormalities, a compensable rating is not assignable for neurological deficits of the lower extremities prior to May 19, 2004.  Furthermore, a rating higher than 10 percent is not assignable at any period beginning May 19, 2004.  In this regard, A VA examiner in August 2004 diagnosed radiculopathy, but the Veteran reported that he could walk two blocks, except during a flare-up.   Neurological testing was normal, except that Lasegue's sign was positive bilaterally.  The Veteran also underwent an outpatient neurological evaluation in August 2004.  At that time, he reported that he could walk 1/4 mile.  

Most recently, in December 2009, the Veteran underwent another VA examination.  Neurological examination showed normal motor function and sensation.  The Veteran denied any radiation of pain, and he denied loss of bowel and bladder control.  The VA examiner commented that the Veteran had no evidence of nerve damage and did not appear to have loss of function of balance or propulsion.  

The Board finds that the Veteran's symptoms since May 19, 2004, show no more than "mild" symptoms. Therefore, a 20 percent rating for moderate incomplete paralysis under Diagnostic Code 8520 is not assignable.  
 
For these reasons, the Board finds that a rating higher than 60 percent is not warranted for the appeal period beginning September 26, 2003, to include on the basis of objective neurological manifestations, and even when considering functional limitation due to the DeLuca factors.  

Finally, throughout the entire period of appellate review, "staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review. See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

In summary, the claim for an initial rating higher than 60 percent is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of the 60 percent rating assigned is provided for certain manifestations of the service-connected low back disability, but the medical evidence reflects that those manifestations are not present in this case, as explained.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  In fact, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  

The Board also finds highly probative that despite the Veteran's complaints of functional impairment, his VA outpatient treatment records beginning in February 2008, show that he traveled abroad for several months. 

Thus, the rating schedule is adequate to evaluate the disability, and his low back disability picture does not present an exceptional or unusual disability picture.  Therefore, disability referral for extraschedular consideration is not in order.


ORDER

Service connection for tinnitus is denied.

Service connection for infertility is denied.

An initial rating in excess of 60 percent for the service-connected lumbar spondylosis with degenerative disc disease is denied.  


REMAND

Upon review, the Board finds that further development is necessary on the claims of entitlement to service connection for GERD, a deviated septum, nosebleeds, migraine headaches, and specially adapted housing.

With regard to the claim of service connection for GERD, the Board previously remanded the matter in June 2009.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with all remand orders.   Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

In the remand, the Board explained that the Veteran had submitted a timely notice of disagreement, but no Statement of the Case (SOC) had been issued on the issue pursuant to 38 C.F.R. § 19.26.  Accordingly, the Board instructed the AMC/RO to send the Veteran an appropriate VCAA notice letter informing him that he should submit a competent medical opinion (based on a review of the claims file, clinical evidence of record, and well-reasoned rationale) linking his GERD to his period of active service, or a service-connected disability.  The Board instructed the AMC/RO to then take appropriate action on this claim, including issuance of a statement of the case (SOC).

Upon remand, the RO sent the Veteran a VCAA notice letter in August 2009.  The RO's letter, however, inaccurately informed the Veteran that this claim had been previously, finally denied, so that he would need to submit new and material evidence to reopen the claim.  Moreover, the RO did not issue a SOC addressing the claim of service connection.  

Thus, there was not substantial compliance with the June 2009 Board remand directives, and the matter must be returned to the RO.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

With regard to the claims of service connection for a nasal disorder claimed as septal deviation, nosebleeds, and headaches, a new VA examination is necessary.  

In particular, evidence developed after the Board's June 2009 remand, especially VA examinations in November 2009 indicate that the Veteran's claimed disorders may be secondary to a pre-service head injury.  In this regard, the Board, in its June 2009 remand, referred for further development an outstanding claim of service connection for traumatic brain injury (TBI).  Subsequent to the Board's remand, the TBI claim was not developed or adjudicated, and it is not otherwise before the Board.  Thus, it would be premature to adjudicate the claims of service connection for septal deviation, nosebleeds, and headaches, prior to resolving the claim of service connection for a TBI.  For these reasons, the claims must be remanded for further development and adjudication pending resolution of the outstanding claim of service connection for a TBI.  

The Board finally finds that the claim of entitlement to specially adapted housing is intertwined with the remanded claims.  Accordingly, it must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the claims are REMANDED for the following action:

1. The AMC/RO should send the Veteran an appropriate VCAA notice letter informing him of the information and evidence necessary to substantiate the remanded claim of service connection for GERD.  The letter should be fully compliant with the requirements of Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  The letter should also advise the Veteran to submit a competent medical opinion (based on a review of the claims file, clinical evidence of record, and well-reasoned rationale) linking his GERD to his period of active service, or a service-connected disability.  

2.  Following the above, the AMC/RO must take all appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the July 2003 rating decision denying service connection for GERD, to include adjudication of his direct and secondary service-connection theories of entitlement. The Veteran and his representative should be clearly advised of the need to file a VA Form 9 (substantive appeal) if the Veteran wishes to complete an appeal from that determination.

3.  If Veteran perfects his appeal on the GERD claim, then the AMC/RO should schedule him for a VA examination in support of his claim for service connection for GERD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has GERD related to any incident or injury during active service, including a documented electrical shock.  

If the examiner determines that the Veteran does not have GERD as a direct result of any incident or injury during his active service, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has GERD that either (a) was caused by or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of any service-connected disability.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After any development and adjudication of the claim of service connection for a traumatic brain injury is completed, the RO should undertake all further development necessary on the claims of service connection for a nasal/sinus disorder, to include a septal deformity, chronic rhinitis/rhinosinusitis, and nosebleeds, and the claim of service connection for headaches.  

This development should include scheduling the Veteran for an appropriate VA examination(s).  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address the following:

Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran currently has headaches and/or a nasal/sinus disorder that represent an aggravation (a permanent worsening beyond the natural progression of the disorder) of any pre-service head trauma or that were caused or aggravated by any 
service-connected disability, to include a pre-service head injury or a psychiatric disability.   

If in making this determination the examiner determines that headaches and/or a nasal/sinus disorder began prior to the Veteran's entrance into active service, the examiner is asked to opine whether such disorder underwent a permanent worsening beyond the natural progression of the disorder during the Veteran's active duty service.  

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  Additionally, the AMC/RO should undertake any further development warranted with regard to the remanded claim of entitlement to specially adapted housing, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities result either (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or  (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  The AMC/RO should inform the examiner that in making these determinations, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

6.  Next, the AMC/RO should readjudicate the remanded claims.  This readjudication should consider all pertinent evidence and legal authority and address all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


